Order insofar as it granted plaintiffs’ motion reversed and motion denied, and otherwise order affirmed, without costs of these appeals to any party, without prejudice to the right of plaintiffs to make a new application upon papers that will clarify these matters. Memorandum: Upon the present record, including the decision of Special Term, and the briefs submitted, we are unable to determine whether this appeal involves a proposed examination of parties or witnesses in the pending consolidated action, or for the purpose of framing an additional cause of action thereto or to frame an additional and new complaint. All concur, Kimball, J., in result only, in the following memorandum: The order was granted to frame a complaint. The notice of motion shows that no such motion was before the court. (Appeal from part of an order of Onondaga Special Term granting a motion by plaintiffs to examine defendants A. R. Braun, John A. Braun and William J. Braun as parties for the purpose of framing a complaint. Cross appeal by plaintiffs from part of same order denying examination of witnesses.) Present — McCurn, P. J., Kimball, WTieeler, Williams and Bastow, JJ. [See ante, p. 647.]